290 F.2d 777
Robert G. SALINES, Plaintiff-Appellee,v.Bernard SCHWARTZ, Defendant-Appellant.
No. 375, Docket 26718.
United States Court of Appeals. Second Circuit.
Argued May 5, 1961.Decided May 9, 1961.

John J. Tomich, New York City (Joseph Dean Edwards, New York City, on the brief), for plaintiff-appellee.
William F. O'Connor, New York City (Bower & O'Connor, New York City, on the brief), for defendant-appellant.
Before LUMBARD, Chief Judge, and HINCKS and MOORE, Circuit Judges.
PER CURIAM.


1
We affirm the judgment of the district court.  The issues of defendant's negligence and plaintiff's contributory negligence with respect to the collision between their automobiles at 73rd Street and First Avenue in Manhattan were resolved by the trial judge sitting without a jury.  Judge MacMahon held that the traffic lights at the intersection were such that the defendant should have stopped at the corner.  He found also that the plaintiff had a green light in his favor and was not intoxicated at the time of the accident.  The trial judge saw and heard the witnesses and his conclusions as to their credibility should be accepted.  We cannot say that his findings of fact were clearly erroneous.  Federal Rule of Civil Procedure 52(a), 28 U.S.C.A.  On the contrary, the record supports the findings.


2
Affirmed.